*804
OPINION ON STATE’S PETITION FOR DISCRETIONARY REVIEW

PER CURIAM.
A jury convicted appellant of aggravated sexual assault and assessed his punishment at confinement for fifty years. On direct appeal, the Court of Appeals reversed and remanded the case for a new punishment hearing based on its determination appellant received ineffective assistance of counsel at the punishment phase of his trial. Oliva v. State, 942 S.W.2d 727 (Tex.App.—Houston [14th Dist.] 1997).
We granted discretionary review to de- ' termine, among other things, whether the Duffy standard should continue to apply to claims of ineffective assistance of counsel at the punishment phase of a noncapital sentencing proceeding. See Ex parte Duffy, 607 S.W.2d 507 (Tex.Cr.App.1980). The Court has decided to dismiss the State’s petition for discretionary review as improvidently granted.
WOMACK, J., dissents.